                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

ELEZA LYNN RODRIGUEZ,                    )
                                         )
      Plaintiff,                         )
                                         )
v.                                       ) CASE NUMBER: 1:19 CV 00457
                                         )
OFFICER SWAGGER and QUALITY              )
CORRECTIONAL CARE, LLC.                  )
                                         )
      Defendants.                        )
                                         )
________________________________________ )



                                     OPINION AND ORDER

       This case is before the Court on Defendant, Quality Correctional Care, LLC’s (“QCC”)

Partial Motion to Dismiss [DE 7] pursuant to Fed.R.Civ.P. 12(B)(6). For the following reasons,

the Motion is GRANTED as to Plaintiff’s Eighth Amendment claim.

                                   APPLICABLE STANDARD

       QCC has moved to dismiss plaintiffs' claims pursuant to Fed. R. Civ. P. 12(b)(6) for failure

to state a claim upon which relief may be granted. To survive a Rule 12(b)(6) motion to dismiss,

a complaint must “contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A facially plausible claim is one that allows “the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

       When ruling on a 12(b)(6) motion, the Court will “accept the well-pleaded facts in the

complaint as true,” but will not defer to “legal conclusions and conclusory allegations merely


                                                  1
reciting the elements of the claim.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir.

2011). Mindful of these standards, the Court turns now to the allegations in the Complaint.

                                  FACTUAL ALLEGATIONS

        On August 9, 2019, the Allen County Police Department arrested Plaintiff, Eleza Lynn

Rodriguez (“Rodriguez”), for visiting a common nuisance and transported to the Allen County Jail

(“the Jail”) for booking. (Complaint, DE 4, at ¶s 6-7). While at the Jail, Rodriguez asserts that

QCC violated her Eighth and Fourteenth Amendment rights by failing to provide her with proper

medical care to treat her diabetic condition. (Id. at ¶19). Upon her release from the Jail, Plaintiff

alleges that she sought medical attention for her diabetes and sustained injuries as a result of the

lack of care by QCC. (Id. at ¶18). She then filed suit in Allen County State Court which the

Defendants removed to this court on October 28, 2019.

                                          DISCUSSION

        In its Motion, QCC asserts that as a pretrial detainee at the Jail, Rodriguez cannot bring a

claim for an Eighth Amendment violation.          Indeed, it is well-established that the Eighth

Amendment applies to convicted persons, while the Fourteenth Amendment applies to pretrial

detainees like Rodriguez. See Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018). Just

last month, in another case involving QCC, this Court’s colleagues in the Hammond division

explained the Fourteenth Amendment analysis to be undertaken in a medical care case involving

a pretrial detainee:

        [T]he Fourteenth Amendment’s Due Process Clause prohibits holding pretrial
        detainees in conditions that ‘amount to punishment.’ Id. (quoting Bell v. Wolfish,
        441 U.S. 520, 535, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979)). “A pretrial condition
        can amount to punishment in two ways: first, if it is ‘imposed for the purpose of
        punishment,’ or second, if the condition ‘is not reasonably related to a legitimate
        goal—if it is arbitrary or purposeless—a court permissibly may infer that the
        purpose of the government action is punishment.’ ” Id. (quoting Bell, 441 U.S. at

                                                 2
         538–39, 99 S.Ct. 1861). “[I]n the absence of an expressed intent to punish, a pretrial
         detainee can nevertheless prevail by showing that the actions are not ‘rationally
         related to a legitimate nonpunitive governmental purpose’ or that the actions
         ‘appear excessive in relation to that purpose.’ ” Kingsley v. Hendrickson, 576 U.S.
         ––––, ––––, 135 S. Ct. 2466, 2473, 192 L.Ed.2d 416 (2015) (quoting Bell, 441 U.S.
         at 561, 99 S.Ct. 1861). The Seventh Circuit has held that “medical-care claims
         brought by pretrial detainees under the Fourteenth Amendment are subject only to
         the objective unreasonableness inquiry identified in Kingsley.” Miranda, 900 F.3d
         at 352.

Stewart v. Quality Corr. Care, No. 4:19-CV-108-TLS-APR, 2019 WL 6173492, at *2 (N.D. Ind.

Nov. 20, 2019), amended, No. 4:19-CV-108-TLS-APR, 2019 WL 7047311 (N.D. Ind. Dec. 20,

2019). Thus, it is clear that as a pretrial detainee, Rodriguez has no basis in law for an Eighth

Amendment claim against QCC and she has not pled facts that would facially support such a

claim.

         Moreover, in her response, Rodriguez concedes that the Fourteenth Amendment provides

the appropriate avenue for the relief she seeks. She writes, “Rodriguez concedes that it is the

[F]ourteenth [A]mendment that is the proper avenue for relief.” (DE 12 at p. 3). In light of both

the state of the law as well as Rodriguez’s concession, the Court GRANTS QCC’s partial motion

to dismiss Rodriguez’s claim for relief under the Eighth Amendment.

                                           CONCLUSION

         Based on the foregoing, QCC’s Partial Motion to Dismiss [DE 7] is GRANTED. The

Plaintiff’s claim under the Eighth Amendment is hereby DISMISSED.

So ordered. This 28th day of January, 2020.

                                                                                   s/ William C. Lee
                                                                         United States District Court




                                                   3
